                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

Eric LaGuardia, et al.,

                     Plaintiffs,          :       Case No. 2:20-cv-2311

        - vs -                                    Judge Sarah D. Morrison
                                                  Magistrate Judge Vascura
Designer Brands Inc., et al.,
                                           :
                     Defendants.


                                OPINION AND ORDER

        Plaintiffs Eric LaGuardia, Sophia Wingate, Nicole Austin, and Lindsey

Rucker brought this class action lawsuit alleging Defendants Designer Brands, Inc.

and DSW Shoe Warehouse, Inc. (collectively “DSW”) violated the Telephone

Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, et seq, by sending them

unwanted, automated spam text messages. (ECF No. 22 ¶ ¶ 31-50.) After the Court

denied a Motion for Judgment on the Pleadings (ECF No. 93), Defendants moved to

dismiss Count I of the First Amended Complaint on the grounds that the Court

lacks subject matter jurisdiction over that claim. (ECF No. 95.) Plaintiffs responded

in opposition (ECF No. 100) and Defendants replied (ECF No. 105). Each side then

filed numerous notices of supplemental authority. (ECF Nos. 108, 112, 114, 118,

119, 122, 125, 125, and 126.) This matter is now ripe for review.

   I.       Background

        Plaintiffs’ Amended Complaint asserts two claims for relief; only Count I is at

issue and that claim alleges that DSW violated the TCPA by sending spam text



                                              1
messages in July and August of 2019.

            Relevant to Count I, the TCPA prohibits telephone calls made using an

automatic dialing system or prerecorded voice. 47 U.S.C. § 227(b)(1)(A)(iii).

Plaintiffs assert that Defendant DSW sent them text messages through the use of a

random or sequential number generator and these communications were made en

masse without Plaintiffs’ prior consent. (ECF No. 22, ¶¶ 84, 85.) Plaintiffs’ alleged

injuries include invasion of privacy, costs associated with receiving spam text

messages, reduced phone storage due to the text messages, decreased battery

power, and slower cellular service. (ECF No. 22 ¶¶ 4, 26, 27, 68, 69).

      II.      ANALYSIS

            DSW moves to dismiss Count I for lack of subject matter jurisdiction relying

on the recent Supreme Court decision in Barr v. Am. Ass’n of Political Consultants,

__ U.S. __, 140 S.Ct. 2335 (2020) (“the AAPC decision”) to argue that the TCPA was

unconstitutional from 2015 through July 2020 because it imposed an impermissible

content-based restriction on speech. (ECF No. 95, PageID 999.) Plaintiffs oppose

dismissal, arguing that the AAPC decision left the portion of the TCPA relevant to

this action intact and enforceable. (ECF No. 100). Alternatively, Plaintiffs move for

leave to amend their complaint in the event that the Motion to Dismiss is granted.

Id.

            In 2015, Congress amended the TCPA’s restriction on robocalls to carve out an

exception to allow calls “made solely to collect a debt owed to or guaranteed by the

United States.” AAPC, 140 S.Ct. at 2341. Four political organizations wanting to




                                               2
make robocalls to cell phones subsequently sued, arguing the government-debt

exception rendered the prohibition a content-based restriction on speech in violation

of the First Amendment. Id. at 2345. In a fractured decision, the Supreme Court held

that (1) the government-debt exception violated the First Amendment, but (2) the

exception was severable from the remainder of the statute. See generally, id.

      DSW contends that under AAPC, the robocall restriction is unconstitutional

retrospectively for the years between 2015 (when the government exception was

added to the TCPA) and July 2020 (after AAPC was decided) because the

government debt exception violated the First Amendment and equal protection

principles. (ECF No. 95, PageID 1001.) Because the text messages at issue in this

case were sent in the summer of 2019, DSW claims the Court lacks subject matter

jurisdiction over Count I.

      Since the AAPC decision was issued less than a year ago, district courts have

split on the application of AAPC to TCPA claims arising between 2015-2020. Two

courts have adopted DSW’s argument that the severability of the government debt

exception is not retroactive so the entire statutory restriction was invalid during the

time that the amendment was in effect.1 Lindenbaum v. Realgy, LLC, 497

F.Supp.3d 290 (N.D. Ohio 2020), appeal filed, No. 20-4252 (6th Cir. 2020); Creasy v.



      1A third court, the Middle District of Florida, initially concluded the same in
Hussain v. Sullivan Buick-Cadillac-GMC Truck, Inc., No. 5:20-cv-38-Oc-30PRL,
2020 U.S. Dist. LEXIS 236577, at *8 (M.D. Fla. 2020), but a few months later,
Judge Moody departed from his earlier opinion, noting that “since the Court’s Order
in Hussain, every court faced with this same issue has concluded that a plaintiff
may continue to bring § 227(b) claims post-AAPC.” Boisvert v. Carnival Corp., No.
8:20-CV-2076-30SPF, 2021 WL 1329079, * 2 (M.D. Fla. 2021).


                                          3
Charter Commc’ns, Inc., 489 F. Supp. 3d 499, 508 (E.D. La. 2020). On the other

hand, the better jurisprudence in this Court’s opinion is the conclusion reached by

all other courts to consider the issue – that the other, constitutional restrictions

contained in the TCPA continue to be enforceable for the time period of 2015 to

2020. Less v. Quest Diagnostics, Inc., __ F.Supp.3d __, No. 3:20 CV 2546, 2021 WL

266548 (N.D. Ohio Jan. 26, 2021); Moody v. Synchrony Bank, No. 5:20-CV-61

(MTT), 2021 WL 1153036 (M.D. Ga. Mar. 26, 2021); Abramson v. Federal Insurance

Co., Case No. 8:19-cv-02523-TPB-AAS, 2020 WL 7318953, at *2 (M.D. Fla. Dec. 11,

2020); Buchanan v. Sullivan, No. 8:20-CV-301, 2020 WL 6381563, at *3 (D. Neb.

Oct. 30, 2020); Schmidt v. AmerAssist A/R Sols. Inc., No. CV-20-00230-PHX-DWL,

2020 WL 6135181, at *4 n.2 (D. Ariz. Oct. 19, 2020); Komaiko v. Baker Techs., Inc.,

No. 19-cv-03795-DMR, 2020 WL 5104041, at *2 (N.D. Cal. Aug. 11, 2020); Burton v.

Fundmerica, Inc., No. 8:19-CV-119, 2020 WL 4504303, at *1 n.2 (D. Neb. Aug. 5,

2020).

         The general rule is that “an unconstitutional statutory amendment ‘is a nullity’

and ‘void’ when enacted, and for that reason has no effect on the original statute.”

AAPC, 140 S.Ct. at 2353 (quoting Frost v. Corp. Comm’n of Okla., 278 U.S. 515, 526-

27, 49 S.Ct.235, 73 L.Ed. 483 (1929)). The original statute at issue here, 47 U.S.C. §

227(b)(a)(A)(iii), had no constitutional defects prior to the 2015 amendment. So when

the AACP Court concluded that it could sever the government debt exemption from

the rest of § 227(b), that amendment was void at its inception in 2015 and had no

effect on the pre-2015 text of the statute. In other words, the effect is as if the




                                             4
amendment had never happened and the pre-2015 statute’s enforceability is

unaffected by the amendment.

   III.   CONCLUSION

      For the reasons set forth above, Defendants’ Motion to Dismiss Count I of the

Amended Complaint (ECF No. 95) is DENIED. Plaintiffs’ alternative request for

leave to file an amended complaint (ECF No. 100-1) is MOOT.

   IT IS SO ORDERED.


                                      _/s/ Sarah D. Morrison_________________
                                      SARAH D. MORRISON
                                      UNITED STATES DISTRICT JUDGE




                                        5
